DU HaAïnE

L APFPAIMES PONCIR RES '

RIONALE LES ren feuillet.
PONCIENES -V HAN DAR A

ns A
2.005 - MhANDAR A L : IVULE,
BONE 08 : IGNORE,
LU | HASANEUSU,
PPTETE
à OSE N°b E.
Æ - .
DE BAIL VI f=C1 ñ F
us - - --
TIQUE DU ZAIRE, rept t
de la ci nscr i fon f «
da wo i 1 ‘ *
. péCial n at
+ Ci=après d
Hociété par actions à responsabilité limitée "I NTA VER À
4 ôn abrégé "PLZ" constituée dans le Cadre de 1a xislia »m za
D. dont les statuts et leurs modifiCations ont été publiés au jour-
Mol officiel de la République du Zaïre numéro douze du quinze in
inscrite au nouveau Registre de ozserce

neuf Cent quatre-vingt-une:
Hirshasa sous le numéro 2493, ayant son siège soCial à Kinshasa,
nue Lieutenant Colonel Lukusa BP.8.611-Kinshasa, Ci-après denommée -

MLAEMPHYTEOTE" de SeConde part y=-- "7

IL a été Convenu Ce qui suit :
1e 1. LA REPUBLIQUE Concède au soussignée de seconde part qui accep-
fe au droit d'Emphytéose sur une parCelle de terre à usage "AGRICOLE"
no superficie de trois Cent Cinguante hectares portant le n°5R.1B au
* cadastral et dont les limites sont représentées par un liséré jaune
Wu Croquis Ci-annexé a itochelle de À à 20 00
eiitie 2. Le présent contrat fait suite au certificat d'enregistrement
folume BXx folio 65, annulé pour la convertions ji est cONCIu peu mn

de vingt-Cinq ans, renouvelables prenant Cours le jour de sa signatur!
à l'expiration duquel il sera renouvelé pour uu durée égale pour autant
æ terrain ait été mise en valeur conformément aux ovligations Contr:
des et réglementaires de L'Emphytéose,----"""""""" "TT"
ément au tarif en vigueur k

étance annuelle sera fixée Conform ors à

1e 3. La redevance annuelle est fixée à la somme de : 35.000,= NZ. =
annuellement et p:

éite redevance et taxes rénumér n
pation le premier janvier de Comptable des
es foncières à Mi indakas =

_ L'Emphytéote est teuu de maintenir et
fonds Conformément aux prescriptions du Contrat d'E

Re ec dre RRIPOER  2TS

poursuivre la mise en
sphytéose

De CCSPNPEPPRPPP PEN EE PIRE TT TRIER Po
N‘b8/r. S'sv om Àg / e1 io
oise raree

os tr PEN PP PEN TEE
Ur tout Ce qui ne résulte pas des dispositions F
les dispositions da

régi par
resures d'enbôutions--..8 à

D 1e présent contrat est
MO juillet 1973 ot sos
- Les Chemins ot sentiers traversant Le terrain, objet éd 142
à domaine public et ne font pas ti à
ninsi que Jour tracé défini:

Lar g our
ci-des sa

au
tent ,-=

“ppar tiennent
l eur
ympé
Conditions €

at

molus en emphytéose,
Service

a! des

nt déterminés par 1e
8. L'inexécution ou la violation une
*., entrafnera la résolution du plein droit concédé,
du présent
les bureaux

Contrat,
de La

tout Ce qui Conerne l'exécution
élire domicile, l'emphytéote dans

C 9. Pour
ne de et À INGENDE, LA REPUBLIQUE DU ZAIRE dans los bureaux de 1a Con-
onsCription foncière de Ybsn-

Les déclarent
Nition des Titres Immobiliers de la Cir
1 1995.

AUD MBANDAKA,

H fait à MBANDAKA, en double expédition , le
POUR LA REPUBLIQUE,

D/PES TITRES IMMOBILIERS,
N

ré à À LS +
4 CRRTIMICAT D'ENREGISTREMENT y 00 LIT L'EErEOSE,

___ ORIGINAL
TT) m

aire "4

ÉMonbG + —. .

, we j
Livre. d'enregistrement

Vo. ÀL/ Folio LL mit + CLAIR Den

7 … REPUBLIQUE OÙ ZAIRE
NA PORI8tE bpar- actions à rospo

MP er abrégé "PLZ" natitu Lan ir T
dont les statut t ’ dif t n nn +

mOfel de: An Répuvliat ju  « u louz

QUALE Q-VInh£Eleuns . iusOmé te ù nous vu Reg tre le > * ‘ je Kiñnsbase So
Le smuméro «8493, avant son siège JC01a1 à Iinshasa, 16 avenue Lieutenant =
Cool Luküsà BP. 8,611 + Kinshasa. 1,-- et Lu PP SPP TE did
ms bmentregistnée Comme étant, en vortu d'un Contrat YMEdpNVtés se cotälu +
Av eo" Th RÉPUBLIQUE ire n daté du n IN janvier mil neuf cent qu
CE CNE pg L-quinz au sistre- journal, Le vin N janvier mik meuf-

sous les n ros d'ordre. général 7963 et spéciet.

Gemtquatresvin

0/5

Enphyteote pour un terme de vin t-Cinq,.anss renouVelable, prenant Cours =
Aa tinEt=-nN janvier mil neuf Cent quatxr e-vingt-quinsze jusqu'au Mingt,- D
ÇCi-après : une parÇcelle
“numéro ,SR.23 du.plan Cadastral, située à Lofelf zone
superficie de deux Cent'cinquaite héCtares; propriété de

Janvier l'an deux nilret vingt, du f5näs Hi qité
UE Verre” portant lc
“d'Ingende, d'une

Timités, tenants et aboutissants.de La parCelle-susdite sont renst

menés au Groquis. Ci-dessous fait à l'échelle de 1 à 30-0008 ,==-

